Case 5:17-cr-00012-LGW-BWC Document 935 Filed 08/19/20 Page 1 of 1




             In the United States District Court
             for the Southern District of Georgia
                      Waycross Division                                     FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                              By casbell at 9:41 am, Aug 19, 2020

UNITED STATES OF AMERICA,

    v.
                                                 CR 517-012-8
CHRISTOPHER WELLS,

    Defendant.

                                ORDER

     Based upon the motion of defense counsel, Daveniya E.

Fisher, and for good cause shown, counsel’s motion is GRANTED

from today through September 1, 2020.


     SO ORDERED, this 19th day of August, 2020.



                                                                               _
                                   HON. LISA GODBEY WOOD, JUDGE
                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF GEORGIA
